DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 2-19-2021 have been fully considered by the Examiner and are addressed in the instant Office Action. Claims 1, 3-10, 12, 14, 17-20, and 23 are currently pending. 

Response to Arguments
The Applicant's arguments filed 2-29-2021 have been fully considered but they are not persuasive. In particular, the Applicant’s arguments appear to be directed towards the amendments to the claims, which have altered the scope of the claims, and are addressed in the instant Office Action. In particular, new prior art has been applied base on the amendments to the claims. Please see the official reasoning below. 
The 112(a) and 112(b) rejections have been withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 14, 17-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (WO2016/065519) in view of Hill (US Publication No. 2016/0364621).
Regarding claim 1, Zhong teaches A mobile terminal, comprising (see at least para.[0131], Zhong teaches a remote terminal): 
a terminal body (see at least para.[0131], Zhong teaches a remote terminal housing); 
a location information module configured to detect a position of the mobile terminal (see at least para.[0151] and [0193], Zhong teaches determining the distance between the remote terminal and the UAV):
a wireless communication unit configured to communicate with an unmanned aircraft and to receive position information of the unmanned aircraft (see at least para.[0132-0133], Zhong teaches the remote terminal is configured to communicate with a UAV. Also, see at least para.[0005], [0011], [0014] and [0032], Zhong teaches receiving UAV position information) and a captured image captured by the unmanned aircraft (see at least para.[0007] and [0115], Zhong teaches capturing images using a camera on the UAV); 
a display unit (see at least para.[0041] and [0169], Zhong teaches reviewing images captured by the camera mounted to the UAV); 
and a controller configured to determine a distance between the unmanned aircraft and the terminal body using the position of the mobile terminal and the position information of the unmanned aircraft (see at least para.[0151] and [0193], Zhong teaches determining the distance between the remote terminal and the UAV), 
determine an intensity of a wireless signal of the unmanned aircraft (see at least para.[0148] and [0174], Zhong teaches determining the signal intensity between the remote terminal and the UAV):
output, on the display unit, the captured image while the distance is less than or equal to a reference distance (see at least para.[0041] and [0169], Zhong teaches reviewing images captured by the camera mounted to the UAV), 
output, on the display unit, a map screen including the position information of the unmanned aircraft (see at least para.[0167], Zhong teaches displaying the UAV with respect to a map view screen. Also, see at least para.[0193], Zhong teaches using at least one concentric ring to define a predetermined distance,  which anticipates at least one “reference distance”. Also, see at least para.[0193], Zhong teaches changing the display when the distance between the UAV and the remote terminal changes, which anticipates changing the display when the distance between the UAV and the remote terminal changes based on the distance defined by the concentric circles, which anticipates determining that the distance between the UAV and the remote terminal is larger than a distance or “reference distance”, such as, but not limited to, the predetermined distances taught by Zhong), 
wherein the map screen further includes a route image indicating a flight route of the unmanned aircraft (see at least para.[0083], Zhong teaches displaying a flight path on the map screen ), 
and the controller controls the display unit to output a thumbnail captured image corresponding to one region of the route image based on an input applied to the route image while the map screen is being outputted (see at least para.[0160-0163], Zhong teaches displaying the captured image in a secondary display area, wherein the secondary display area anticipates the recited thumbnail captured image).
output, on the display unit, a map screen including the position information of the unmanned aircraft instead of the captured image when the distance is greater than the reference distance or the intensity of the wireless signal is less than a reference signal intensity. However, see at least para.[0189] Zhong teaches that the information displayed on the display of the control terminal can be changed automatically by the control terminal itself. Furthermore, para.[0163] of Zhong teaches that a primary screen can take up the entire screen of the control terminal. Also, see at least para.[0160-0162], Zhong teaches swapping the positons of the map display and the captured image display, which anticipates only displaying one of the map display and the captured image display at a time on the entire screen, which anticipates output, on the display unit, a map screen including the position information of the unmanned aircraft instead of the captured image. 
Zhong does not expressly indicate changing captured image to the map image based on when the distance is greater than the reference distance. 
However, the Examiner notes that it was known in the art to change between a map image and a captured image based on a reference distance between a vehicle and a reference point in order to facilitate navigation. 
In particular, Hill teaches changing captured image to the map image based on when the distance is greater than the reference distance (see at least para.[0108], Hill teaches using map image data on a user display when the distance between a vehicle and a reference point is greater than a reference distance). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Zhong with the teachings of Hill to change a captured image to a map image based on when a distance is greater than the reference distance in order to facilitate a user’s ability to quickly identify a familiar area, as recognized by Hill in at least para.[0108]. 


Regarding claim 3, Zhong teaches the controller is configured to control the display unit to cease outputting the map screen and to output the captured image based on a touch applied to the thumbnail captured image (see at least para.[0160], Zhong teaches converting the primary display 501 and secondary display 504 between the map screen and the captured image).
Zhong does not expressly indicate a thumbnail. 
Furthermore, Ofek teaches using a thumbnail (see at least Fig. 3, col. 9, lines 42-52, and claim 1, Ofek teaches using thumbnail captured images).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Zhong in view of Kneuper (US Publication No. 2016/0364621) with the teachings of Ofek use a thumbnail captured image to associate an area with relevant image in order to facilitate a user’s knowledge of an area, as recognized by Ofek in at least col.1, lines 56-58.

Regarding claim 4, Zhong teaches the map screen includes a route image indicating a flight route of the unmanned aircraft, and a first indicator indicating a position of the unmanned aircraft .

Regarding claim 5, Zhong teaches the route image is outputted to the display unit, wherein the first region indicates a first portion of the flight route that is positioned less than or equal to the reference distance from the terminal body (see at least para.[0193], Zhong teaches using different concentric circles to represent the distance between the remote terminal and the UAV, wherein one of the ranges defined by the plurality of concentric circles anticipates a first portion), 
and the second region indicates a second portion of the flight route that is positioned more than the reference distance from the terminal body (see at least para.[0193], Zhong teaches using different concentric circles to represent the distance between the remote terminal and the UAV, wherein one of the ranges defined by the plurality of concentric circles anticipates a second portion)

Regarding claim 6, Zhong teaches the map screen further includes a second indicator indicating a position of the terminal body (see at least para.[0167], Zhong teaches displaying the position of the remote terminal).

Regarding claim 7, Zhong teaches the controller is configured to control the display unit to cease outputting the captured image with the map image and to output the map screen with the thumbnail captured image when the map image corresponding to the map screen is moved to a particular region of the captured image (see at least para.[0160], Zhong teaches converting the primary display 501 and secondary display 504 between the map screen and captured image, wherein the system ceases to display the captured image on the primary display), 
and wherein the thumbnail captured image is displayed on one region of the map screen that is not overlapped with the route image (see at least para.[0160], Zhong teaches converting the primary display 501 and secondary display 504 between the map screen and captured image).
Zhong does not expressly indicate a thumbnail. However, Zhong at anticipates using a thumbnail as seen in the rejection above. 
Furthermore, Ofek teaches using a thumbnail (see at least Fig. 3, col. 9, lines 42-52, and claim 1, Ofek teaches using thumbnail captured images).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Zhong in view of Kneuper with the teachings of Ofek use a thumbnail captured image to associate an area with relevant image in order to facilitate a user’s knowledge of an area, as recognized by Ofek in at least col.1, lines 56-58.

Regarding claim 8, Zhong teaches the controller is configured to control the display unit to change an output position of the thumbnail captured image (see at least para.[0160], Zhong teaches converting the primary display 501 and secondary display 504 between the map screen and captured image, wherein the position of the captured image taught by Zhong is changed from the position of 504 to the position of the primary display 501)
or a size of the thumbnail captured image based on a touch applied to the thumbnail captured image (see at least para.[0160], Zhong teaches converting the primary display 501 and secondary display 504 between the map screen and captured image, wherein the primary display is a different size from the secondary display 504, as seen in Fig. 5 of Zhong). 
Zhong does not expressly indicate a thumbnail. However, Zhong at anticipates using a thumbnail as seen in the rejection above. 
thumbnail (see at least Fig. 3, col. 9, lines 42-52, and claim 1, Ofek teaches using thumbnail captured images).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Zhong in view of Kneuper with the teachings of Ofek use a thumbnail captured image to associate an area with relevant image in order to facilitate a user’s knowledge of an area, as recognized by Ofek in at least col.1, lines 56-58.

Regarding claim 10, Zhong teaches wherein the captured image is outputted to a region adjacent to the route image (as seen in Fig. 5 of Zhong, wherein the area of the secondary display 504 is adjacent to the primary display area 501, which anticipates a situation where the primary display area 501 is currently displaying the route image and the secondary display area is displaying the captured image. Also, see at least para.[0160], Zhong teaches displaying images captured by the camera on the UAV).
Zhong does not expressly indicate a thumbnail. 
Furthermore, Ofek teaches using a thumbnail captured image (see at least Fig. 3, col9, lines 42-43, and claim 1, Ofek teaches using thumbnail captured images).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Zhong in view of Kneuper with the teachings of Ofek use a thumbnail captured image to associate an area with relevant image in order to facilitate a user’s knowledge of an area, as recognized by Ofek in at least col.1, lines 56-58.

Regarding claim 14, Zhong teaches A method for controlling a mobile terminal, comprising (see at least para.[0131], Zhong teaches a remote terminal): 
detecting a position of the mobile terminal (see at least para.[0151] and [0193], Zhong teaches determining the distance between the remote terminal and the UAV):
wirelessly communicating with an unmanned aircraft which is flying (see at least para.[0132-0133], Zhong teaches the remote terminal is configured to communicate with a UAV); 
and receiving position information of the unmanned aircraft (see at least para.[0005], [0011], [0014] and [0032], Zhong teaches receiving UAV position information); 
and a captured image taken by the unmanned aircraft (see at least para.[0169], Zhong teaches reviewing images captured by the camera mounted to the UAV); 
comparing a distance between the unmanned aircraft and the mobile terminal with a reference distance, based on the position information of  the unmanned aircraft and the position of the mobile terminal (see at least para.[0151] and [0193], Zhong teaches determining the distance between the remote terminal and the UAV. Also, see at least para.[0167], Zhong teaches displaying the UAV with respect to a map view screen. Also, see at least para.[0193], Zhong teaches using at least one concentric ring to define a predetermined distance,  which anticipates at least one “reference distance”); 
detecting an intensity of a wireless signal of the unmanned aircraft (see at least para.[0148] and [0174], Zhong teaches determining the signal intensity between the remote terminal and the UAV):
outputting, on a display unit of the mobile terminal, the captured image received from the unmanned aircraft while the distance is less than or equal to a reference distance (see at least para.[0041] and [0169], Zhong teaches reviewing images captured by the camera mounted to the UAV), 
output, on the display unit, a map screen including the position information of the unmanned aircraft instead of the captured image when the distance is greater than the reference distance or the intensity of the wireless signal is less than a reference signal intensity  (see at least para.[0167], Zhong teaches displaying the UAV with respect to a map view screen. Also, see at least para.[0193], Zhong 
the map screen includes a route image indicating a flight route of the unmanned aircraft (see at least para.[0083], Zhong teaches displaying a flight path on the map screen ), 
and the method further comprises outputting a thumbnail captured image corresponding to one region of the route image based on an input applied to the route image while the map screen is being outputted (see at least para.[0160-0163], Zhong teaches displaying the captured image in a secondary display area, wherein the secondary display area anticipates the recited thumbnail captured image).
Zhong does not expressly indicate output, on the display unit, a map screen including the position information of the unmanned aircraft instead of the captured image when the distance is greater than the reference distance or the intensity of the wireless signal is less than a reference signal intensity. However, see at least para.[0189] Zhong teaches that the information displayed on the display of the control terminal can be changed automatically by the control terminal itself. Furthermore, para.[0163] of Zhong teaches that a primary screen can take up the entire screen of the control terminal. Also, see at least para.[0160-0162], Zhong teaches swapping the positons of the map display and the captured image display, which anticipates only displaying one of the map display and the captured image display at a time on the entire screen, which anticipates output, on the display unit, a map screen including the position information of the unmanned aircraft instead of the captured image. 
Zhong does not expressly indicate changing captured image to the map image based on when the distance is greater than the reference distance. 
However, Hill teaches changing captured image to the map image based on when the distance is greater than the reference distance (see at least para.[0108], Hill teaches using map image data on a user display when the distance between a vehicle and a reference point is greater than a reference distance). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Zhong with the teachings of Hill to change a captured image to a map image based on when a distance is greater than the reference distance in order to facilitate a user’s ability to quickly identify a familiar area, as recognized by Hill in at least para.[0108]. 
Furthermore, it was known in the art that “path loss” or “path attenuation” occurs for electromagnetic waves propagating through the air, such as the signal strength between the controller and the UAV described by Zhong in at least para.[0148] and [0174]. Therefore, based on the known concept of changing between a map image and a captured image based on a reference distance between a vehicle and a reference point in order to facilitate navigation, as seen in Hill, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Zhong with the teachings of Hill to change a captured image to a map image based on when a distance is greater than the reference distance in order to facilitate a user’s ability to quickly identify a familiar area, as recognized by Hill in at least para.[0108]. 

Regarding claim 17, Zhong teaches ceasing output of the map screen and outputting the captured image when a touch is applied to the thumbnail captured image (see at least para.[0160-.

Regarding claim 18, Zhong teaches the map screen includes a first indicator identifying a position of the unmanned aircraft (see at least para.[0151] and [0167], Zhong teaches displaying the flight path and the position of the UAV).

Regarding claim 19, Zhong teaches the map screen further includes a second indicator indicating a position of the mobile terminal (see at least para.[0167], Zhong teaches displaying the position of the remote terminal).

Regarding claim 20, Zhong teaches ceasing output of the captured image and outputting the map screen when the map image corresponding to the map screen is moved to a particular region of the thumbnail captured image (see at least para.[0160-0163], Zhong teaches converting the primary display 501 and secondary display 504 between the map screen and captured image, wherein the system ceases to display the captured image on the primary display), 

Regarding claim 23, Zhong teaches the controller is configured to: detect position information corresponding to a point where another input is applied relative to the displayed route image (para.[0178] Zhong teaches the user setting a new home point); 
generate a control command related to movement based on the detected position information (see at least para.[0116], Zhong teaches a user entering command inputs); 
and transmit the control command to the unmanned aircraft (see at least para.[0116], Zhong teaches a user entering command inputs).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong (WO2016/065519) in view of Hill (US Publication No. 2016/0364621), as applied to claim 2 above, and further in view of Lim (US Publication No. 2009/0096753).
Regarding claim 9, Zhong teaches the controller is configured to control the display unit to output a direction image based on flight information of the unmanned aircraft and the direction image indicates a flight direction of the unmanned aircraft (see at least para.[0195] and [0213], Zhong teaches displaying the direction of the UAV base on the orientation data of the UAV) and a thumbnail captured image (see at least para.[0160-0163], Zhong teaches displaying the captured image in a secondary display area, wherein the secondary display area anticipates the recited thumbnail captured image).
Zhong in view of Hill does not expressly teach when an input is applied to an image.
However, Lim teaches to output a direction image when an input is applied to an image (see at least para.[0035], Lim teaches a user touching a map image in order  to display a vehicle direction with respect to a reoriented map image). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Zhong in view of Hill with the teachings of Lim to output a direction image when an input is applied to an image, such as the captured image taught by Zhong in para.[0160] of Zhong, in order to effectively understand the direction of travel of a vehicle with respect to map data and facilitate navigation, as recognized by Lim in at least para.[0005-0008].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong (WO2016/065519) in view of Hill (US Publication No. 2016/0364621), as applied to claim 1 above, and further in view of Seo (US Publication No. 2013/0321340).
when the unmanned aircraft has not captured an image corresponding to the position information, the controller is configured to obtain an image related to the position information and received from a specific server, as the thumbnail captured image.
However, Seo anticipates when there is not a captured image corresponding to the position information, the controller is configured to control the display unit to output an image related to the position information and received from a specific server, as the thumbnail captured image (see at least para.[0225], Seo teaches registering at least one image at a map position. Also, Seo teaches that the image may be either shot, i.e “captured”, at the location or may be an image that includes contents related to the position, which anticipates using an image that has content related to the map position if a captured image cannot be found. Also, Seo teaches obtaining the image from a server).
Seo does not expressly disclose an unmanned aerial vehicle, however, the teachings of Seo anticipates the above steps for any situation, including but not limited to, as situation where a UAV has not captured a picture corresponding to the location, such as the UAV taught by Zhong.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Zhong in view of Hill with the teachings of Seo to generate an image associated with an input selected part of map data in order to allow the user to more conveniently use a device, as recognized by Seo in at least para.[0006-0008].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377.  The examiner can normally be reached on 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665